~,/?:·,,-, ,:-- ... "
  AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                              I:

                                                        UNITED STATES DISTRICT COU T                                                      SEP Oe 2019
                                                                 SOUTHERN DISTRJCT OF CALIFORNIA
                                                                                                                            CLERK, U.S. OISTfllCT COURT
                                                                                                                          SOUTHERN DISTRICT OF GALIFuRNIA
                                        United States of America                         JUDGMENT I 61\'CRIMINAL CASE• o~ru;·y
                                                        V.                                (For Offenses Committed OtiDr"Xfter November I, 198 /)


                                        Nayelly Alfonso-Delgado                           Case Number: 3:19-mj-23647

                                                                                         Thomas S. Sims
                                                                                         Defendant's Attorney


  REGISTRATION NO. 88849298

  THE DEFENDANT:
   lZl pleaded guilty to count(s) I of Complaint
                                   -----"---------~--------------
    •  was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                                      Nature of Offense                                                             Count Number{s)
  8:1325                                               ILLEGAL ENTRY (Misdemeanor)                                                   I

     D The defendant has been found not guilty on count(s) - - - - - - - - - ' - - - - - - - - - - - - -
    •  Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:
                                              ,._. /
                                              -~' TIME SERVED                      •    _ _ _ _ _ _ _ _ _ _ days

     lZI Assessment: $10 REMITTED lZI Fine: WAIVED
     lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and. all documents in
    the defendant's possession at the time of arrest upon their deportatio9 9f ~e,1MoiYal.
    ;\SJ c:;9u1j,fe991m'1'/f1l<;\si d~fendant be deported/removed with rel~t(v~, j 1l /,           >             \ff ,          _. . charged in case
            vl ii v\ 1 .L -- ., - t \ /1
                    1,.
                    t     i: '     ,.              ,'        •
                                                                          ~/\_\Y i ,J ,- 1 !.,.-, . :1 i I
                                                                                         ·i   ,•''-·' \' '
                                                                                                           r , ii\ [i .. ( ; 01, 1
                                                                                                             \_ ~(~ \ l    \ /   i \ ~- 1/\   1 \




       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Friday, September 6, 2019
                                                                                       Date ofimposition of Sentence


  Received - - - - - - - - -
                                 DUSM                                                  HONORABLE MITCHELL D. DEMBIN
                                                                                       UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                                               3:19-mj-23647 .
